78 F.3d 598
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Pablo Luis GOMEZ, Defendant-Appellant.
No. 95-6225.
United States Court of Appeals, Tenth Circuit.
March 1, 1996.

ORDER AND JUDGMENT*
Before SEYMOUR, Chief Judge, McKAY, and LUCERO, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. 34(a);  10th Cir. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Mr. Pablo Luis Gomez, a pro se prisoner, appeals the district court's denial of his second motion seeking post conviction relief pursuant to 28 U.S.C. § 2255.   Mr. Gomez contends he is entitled to (1) a reduction in his sentence under 18 U.S.C. § 3553(f) and (2) an evidentiary hearing to obtain a ruling to his objections to the presentence report.


3
Mr. Gomez did not file a direct appeal.   He first raised his objection in a motion for post conviction relief.  "The failure of a defendant to present an issue on direct appeal bars the defendant from raising such an issue in a § 2255 motion ... unless good cause is shown."  United States v. Khan, 835 F.2d 749, 753-54 (10th Cir.1987), cert. denied, 487 U.S. 1222 (1988).   We have carefully reviewed the record and Mr. Gomez's arguments on appeal, and we hold that he has failed to show good cause.   Accordingly, we affirm substantially for the reasons given by the district court.   The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions 10th Cir.  R. 36.3